Citation Nr: 1013752	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability diagnosed as degenerative lumbar spine syndrome.

2.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1997. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision in which the RO, inter alia, 
denied service connection for degenerative arthritis of the 
lumbar spine and a bilateral knee condition.  In June 2007, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 2008.

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  A July 2009 letter 
informed him that his hearing was scheduled for September 
2009.  However, in correspondence received in July 2009, the 
Veteran cancelled his hearing, and  requested that his appeal 
be forwarded to the Board.  Under these circumstances, the 
Veteran's Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009),

The Board's decision addressing the claim for service 
connection for degenerative lumbar spine syndrome is set 
forth below.  The claim for service connection for bilateral 
knee disability is addressed in the remand following the 
order; that matter is being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  While service treatment records show that the Veteran 
complained of lower back pain in October 1981, September 
1982, July 1993, and at separation in April 1997, no chronic 
lumbar disability was demonstrated during active service.

3.  Degenerative lumbar spine syndrome was first diagnosed 
over seven years after the Veteran's retirement from service, 
and there is no competent evidence or opinion that there 
exists a  medical relationship between any such current 
disability and the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative lumbar 
spine syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  In a March 2006 pre-rating letter, the RO 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  
The June 2006 rating decision reflects the initial 
adjudication of the claim after issuance of these letters.  
Hence, the June 2005 and March 2006 letters-which meet the 
content of notice requirements described in Dingess/Hartman 
and Pelegrini-also meet the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and private treatment records, and the report of a January 
2005 VA examination.  Also of record and considered in 
connection with this matter are various written documents 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record on the claim for degenerative 
lumbar spine syndrome is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Also, while the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for degenerative lumbar spine syndrome must be 
denied.

Service treatment records reflect that the Veteran complained 
of right lower back pain after falling on concrete in October 
1981.  The Veteran had pain with palpation in the area of his 
lower back, with no spasms, no swelling, and no 
discoloration.  Range of motion was limited.  The next day, 
the Veteran complained of aching to his right lower back and 
buttocks.  The Veteran was diagnosed with right-sided lower 
back pain with muscle spasm.  No further complaints were made 
regarding this injury.

The Veteran complained of back pain and stiffness after 
lifting heavy objects up to 100 pounds in September 1982.  
The Veteran was diagnosed with muscle strain, and was 
instructed not to do physical training for three days.  He 
also complained of lower back pain associated with a virus in 
July 1993, which persisted for three days.  The treating 
physician's assistant diagnosed the Veteran with a possible 
kidney infection.

In October 1996, the Veteran had a cyst removed from the 
center of his back.  On retirement examination in April 1997, 
the Veteran's spine was noted to be normal.  On his Report of 
Medical History, the Veteran noted that the area on his back 
from where the cyst was removed still irritated him.  He 
marked that he had "recurrent back pain" and "arthritis."  
However, upon further examination, the physician found that 
the Veteran's recurrent low back pain was treated with 
nonsteroidal anti-inflammatory drugs and had no sequelae.  
The arthritis notation was also unrelated to his back pain.

On VA examination in January 2005, the Veteran complained of 
continuous low back pain for the past 10 to 15 years.  A 
physical examination revealed an upright lumbar spine 
structure and slight paralumbar myogelosis, with slight 
tenderness over both sacroiliac joints.  Range of motion 
showed forward flexion to 85 degrees, backward extension to 
20 degrees, lateral flexion to 25 degrees, and rotation to 35 
degrees.  X-rays of the lumbar spine revealed age-related 
findings.  The clinical diagnosis was beginning degenerative 
lumbar spine syndrome with medium-degree, myofascial 
irritation condition and final-degree functional restriction 
for lateral and rotation movement, with load pain and no 
sensomotor deficiencies.

The evidence of record clearly establishes that the Veteran 
has a current degenerative lumbar spine disability, as 
reflected in a January 2005 orthopedic report showing a 
diagnosis of degenerative lumbar spine syndrome.  As this 
diagnosis was the first of record, and degenerative lumbar 
spine syndrome was not shown to have characteristic 
manifestations to a degree of 10 percent within one year 
after separation, there is no basis for presumptive service 
connection for arthritis.    Furthermore, the record simply 
fails to establish that the Veteran's degenerative lumbar 
spine syndrome is medically related to any incident of 
service.

As indicated, service treatment records show that the Veteran 
was evaluated for low back pain following a fall in October 
1981 and after lifting heavy objects in September 1982.  
However, such problems were related to his lower back 
muscles.  Additionally, the report of the Veteran's April 
1997 retirement examination is negative for any residual 
disability.  While the Veteran marked that he had recurrent 
back pain, he attributed that pain to the removal of a cyst 
from his upper-middle back in October 1996.  The physician 
noted that the Veteran's lower back pain was treated with 
medication and had no related sequelae.  Thus, in this case, 
the medical evidence does not show that the Veteran had a 
chronic back disability during active military service.In 
connection with the current claim, the Veteran has asserted a 
continuity of his back symptoms since service.  For example, 
on January 2005 VA examination, the Veteran told an examiner 
that he suffered from low back pain for 10 to 15 years.

The Board recognizes that the Veteran is competent, as a 
layperson, to report that about which he has personal 
knowledge, such as his own symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Here, the Veteran's assertions of 
continuity of symptoms, while competent, are simply not 
credible.  Although the Veteran told a doctor in January 2005 
that he had lower back pain beginning sometime around 1990 or 
1995, he recorded on his April 1997 Report of Medical History 
that his recurrent back pain was due to the removal of a 
cyst.  The Board additionally notes that the Veteran's 
service treatment records since 1990 are silent for 
complaints of back pain except in July 1993, when he had low 
back and flank pain secondary to a possible kidney infection.  
The lack of recorded complaints at retirement coupled with 
his contradictory assertions make his statements regarding 
continuity of symptomatology not credible.

The Board further notes that none of the medical records 
reflecting a diagnosis of degenerative lumbar spine syndrome 
includes any comment or opinion even suggesting that there 
exists a medical nexus between the Veteran's current 
degenerative lumbar spine syndrome and the Veteran's military 
service, and neither the Veteran nor his representative has 
presented or identified any such existing medical opinion.  
Significantly, an orthopedic physician attributed the 
Veteran's degenerative lumbar spine syndrome to age in 
January 2005.

Finally, as for any direct assertions by the Veteran and/or 
his representative that there exists a medical nexus between 
current degenerative lumbar spine syndrome and the Veteran's 
military service, such evidence provides no basis for 
allowance of the claim.  As indicated above, the matter on 
which this claim turns is within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on such a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for degenerative lumbar spine syndrome 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim,  that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative lumbar spine syndrome is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for bilateral chondropathia patellae and 
calcifying enthesopathy is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  
On retirement in April 1997, the Veteran marked on his Report 
of Medical History that he suffered from "arthritis" and a 
"'trick' or locked knee."  The examining physician 
diagnosed him with bilateral retropatellar pain syndrome.

On  VA examination in January 2005, x-rays of the Veteran's 
left knee revealed age-related findings of slight patella 
alta, and secondary findings of calcifying enthesopathy at 
the upper patella pole, with no etiology noted.  X-rays of 
the right knee revealed calcifying enthesopathy at the upper 
patellar pole, and otherwise age-related findings.  An 
objective examination revealed bilateral patella pressure 
pain, and slight pain on pressure over the medial knee joint 
gap, bilaterally.  The Veteran was diagnosed with bilateral 
chrondropathia patellae and bilatearal calcifying 
enthesopathy at the upper patellar pole with sign of 
quadriceps insufficiency.  The physician also diagnosed the 
Veteran with bilateral slight genua valga position.

The diagnosis of bilateral retropatellar pain syndrome at 
retirement, taken together with diagnoses of bilateral knee 
disability with no noted etiology in January 2005, and the 
Veteran's complaints of knee pain since service, suggest that 
Veteran may have current knee disability related to service.  
However, the record includes no actual opinion addressing the 
medical relationship, if any, between any such current 
disability and service.  Under these circumstances, the Board 
finds that a medical opinion-based on full consideration of 
the Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the RO should arrange for the Veteran to undergo 
orthopedic examination, by an appropriate physician, at a VA  
medical facility.  The Veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in denial of the claim for service connection (as 
the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the  
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo orthopedic examination, by an 
appropriate physician, at a VA  medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should clearly identify all 
current disability/ies affecting the 
knees, to include previously diagnosed 
bilateral chondropathia patellae, 
bilateral calcifying enthesopathy, and/or 
left patella alta.  Then, with respect to 
each such diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a  50 percent or greater 
probability), that the disability had its 
onset in or is otherwise medically related 
to service (to include the assessment of  
bilateral retropatellar pain syndrome 
noted therein).    In rendering the 
requested opinion, the physician should 
specifically consider the in- and post-
service treatment records, as well as the 
Veteran's contentions.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him  by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection bilateral knee 
disability in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


